Case 1:18-cv-04325-RA-KHP Document 65 Filed 01/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD J. CAPAK,

Plaindife Civil Action No.: 1:18-cv-04325

-against-

DECLARATION

TAUHEED EPPS a/k/a 2 CHAINZ OF KAROL RUSSELL

and RORY DORALL SMITH,

Defendants.

 

 

I, KAROL RUSSELL, have personal knowledge of the facts stated herein and hereby
certify and declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, as follows:

1. I am the business manager of Street Execs Management, LLC (“Street Execs”).

2. Street Execs provides artist management services for Tauheed Epps, p/k/a 2
Chainz (“Mr. Epps”), a defendant in the above-referenced action, and has done so for
approximately the past ten years.

3 For approximately the past ten years, Mr. Epps has occasionally retained
defendant Rory Dorall Smith (“Mr. Smith”) as an independent contractor to provide Mr. Epps
with security services for specific occasions.

4. Street Execs does not employ Mr. Smith, and has never employed Mr. Smith. Mr.
Smith does not act as an independent contractor for Street Execs, and has never done so.

5. Street Execs does not issue payment or tax forms to Mr. Smith, or to any other
individuals who provide security services for Mr. Epps.

6. Street Execs does not provide health insurance to Mr. Smith, or to any other

individuals who provide security services for Mr. Epps.
Case 1:18-cv-04325-RA-KHP Document 65 Filed 01/24/20 Page 2 of 2

7. Street Execs was not involved in any manner with the alleged incident on October

27, 2017, where Plaintiff was allegedly struck by Mr. Smith and allegedly suffered injuries.

Dated: January J2~, 2020

KAROL RUSSELL
